TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 2, 2014



                                      NO. 03-12-00207-CV


           David L. Lakey, M.D., in his Official Capacity as Commissioner of the
                  Texas Department of State Health Services, Appellant

                                                 v.

Floyd Taylor, by his next friend, Melissa Shearer; Gabriella Hernandez, by her next friend,
Melissa Shearer; Zachary Ridgeway, by his next friend, Martin J. Cirkiel; Stanley Jackson,
  by his next friend, Martin J. Cirkiel; Eric Hubert, by his next friend, Martin J. Cirkiel;
                           and Disability Rights, Texas, Appellees




           APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
            VACATED AND RENDERED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on February 2, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s grant of summary judgment

in favor of the appellees, vacates the trial court’s permanent injunction, and renders judgment in

favor of the appellant. The appellees shall pay all costs relating to this appeal, both in this Court

and the court below.